In a proceeding, inter alia, for counsel fees, Linda Scharf appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Scancarelli, J.), entered February 28, 1990, as (a) granted the petitioner leave to enter a money judgment for $1,125 in counsel fees, plus statutory interest from December 15, 1988, and (b) awarded the petitioner further counsel fees in the amount of $500.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contentions, we find that the award of additional counsel fees was authorized by statute (see, Family Ct Act § 438 [a]). Further, although counsel fees are not ordinarily awarded without an evidentiary hearing, on the facts of the present case, which required two days of hearing on the petitioner’s application for substantive relief, the award of an additional $500 in counsel fees without a hearing on the issue was proper (see, Gross v Gross, 160 AD2d 976).
We have examined the appellant’s remaining contentions *698and find them to be without merit. Eiber, J. P., Rosenblatt, O’Brien and Ritter, JJ., concur.